Title: From Thomas Jefferson to Robert Smith, 4 September 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Sep. 4. 07.
                        
                        I had written to you yesterday on the subject of notifying our E. India trade in answer to yours of the 29th.
                            of Aug. and approving your proposition of giving the notice to our trade beyond the streights of Sunda, by a Consul
                            specially to be sent to Batavia, & to that on this side by our Consul at the isle of France. since writing that letter I
                            have recieved yours of the 31st. covering mr Crowninshield’s. this letter shews a great and intimate knolege of the
                            subject and points out so many various circumstances which may require a variation in the course to be pursued, that it
                            confirms me in the opinion that it must be confided to the discretion of a well chosen agent, governing himself by
                            circumstances as they may occur. I think it possible however from mr Crownenshield’s letter that we may not have done the
                            best in our power for notifying Madras & the other ports in the bay of Bengal. I refer it to yourself therefore to
                            decide, on the advice you can so readily get at Baltimore, whether we should not dispatch a third person with instructions
                            to procure himself a passage in any private vessel which may be going from this country to any port in the bay of Bengal,
                            or to any other port from which he can probably get a passage to some port in the bay of Bengal and from whence he can
                            notify the other ports in the same bay either by personally visiting them, or by writing. such a person should carry with
                            him your commission as an Agent of the Navy, to obtain credence by secretly exhibiting that to those he should notify. I
                            return you mr Crownenshield’s & mr Gallatin’s letters. I shall be absent from this place from the 9th. to the 16th.
                            inst. mr Madison will be with me tomorrow, on a visit of some days. I salute you with affection & respect
                        
                            Th: Jefferson
                            
                        
                        
                            Sep. 5. P.S. our post having failed to come at all yesterday has occasioned a day’s delay in the
                                transmission of this.
                        
                    